Exhibit 10.21 Long-Term Cash Award Agreement 2010 Employee Name: Thomas F. Prisby The above named employee was awarded a long- term cash bonus of $43,485 on February 11, 2010. Vesting and Payment The long-term cash bonus award will become vested in accordance with the following vesting schedule: 33% on May 1, 2012 33% on May 1, 2013 34% on May 1, 2014 The long-term cash bonus will be paid on the date on which the bonus, or a portion thereof, becomes vested in accordance with the above vesting schedule, except as provided otherwise in this paragraph.In the event the employee’s employment is terminated for any reason other than Death, Disability, or Retirement prior to vesting, the bonus will be forfeited.In the event of a termination due to Death, Disability, or Retirement, the non-vested portion of the bonus will become vested as of the date of termination.In the event of a Change in Control, the non-vested portion of the bonus will become vested and be paid on the date the Change in Control occurs.The terms “Disability,” “Retirement,” and “Change in Control” will have the same definition used in the CFS Bancorp, Inc. 2008 Omnibus Equity Incentive Plan. This document is not a contract or commitment for employment. CFS BANCORP, INC. Authorized By: /s/ Daryl D. Pomranke Daryl D. Pomranke – President and COO Recipient’s Signature: /s/ Thomas F. Prisby Thomas F. Prisby Signature Witnessed by: /s/ Monica F. Sullivan Monica F. Sullivan – Corporate Secretary
